Detail Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 2/16/2022    
3.	Claims 1-15 and 23-27 are pending.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims  1-15 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 23, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Response to Arguments
5.	 Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 (system), 23 (Method), 25 (Device), 26 (Medium) and 27 (Apparatus)  are rejected under 35 U.S.C. 103 as being unpatentable over M R  et al (US 2017/0330444) in view of Lu et al  (US 2017/0111893).
M R is directed to safety communicator - convergence of body vitals and toxic gas parameters into smartphone app to enhance safety monitoring.
Lu et al is directed to communication method, communications apparatus, user equipment, and communications system.
As per claim 1, M R discloses a system “[0013] FIG. 1 illustrates a communication system 100 according to an embodiment of M R disclosure) comprising:
 a set of personal protection equipment (PPE) controlled by a particular user (see  a set of PPE devices (130) in communication with a user/mobile device 102, Par. 0030, Fig. 1)  wherein at least one article of PPE in the set of PPE is of a particular type and comprises a first communication device (these PPE devices may communicate wirelessly, over a wireless fidelity (Wi-Fi) network, via Bluetooth, or another wireless connection (Abstract), and wherein the at least one article of PPE includes at least one physical characteristic that is unique to the particular type of the at least one article of PPE ( Each PPE device (130) has its own unique physical characteristics, functional attribute or capabilities  different from one another. For example, as the name indicates fall protection systems 120 has its own unique physical characteristics, functional attribute or capabilities different from other PPEs such as  gas detectors 121, respiratory protection 122, a bio harness 123, etc. See Par. 0030);
a computing device controlled by the particular user  (the system 100 may comprise a mobile device 102. The mobile device 102 may comprise a smartphone, tablet, or other handheld device. The mobile device 102 may comprise a user interface 104 operable to communication information to a user and received input from a user. Par. 0029), comprising: 
a second communication device (see wireless communication 106 of the mobile device 102); 
one or more computer processors (see processor 110 of the mobile device 102); and
a memory (see memory of the mobile device 102) comprising instructions that, when executed by the one or more computer processors, cause the one or more computer processors to: 
output for display, using data received by the second communication device from the first communication device via the connection, a graphical user interface that is based at least in part on the data received from the at least one article of PPE that sent the message (M R, [0009] an application stored in the memory and executed by the processor to receive data from one or more PPE devices, wherein the PPE devices communicate wirelessly with the mobile device; evaluate the data received from the PPE devices; display the data received from the PPE devices on a user interface of the mobile device).

M R further discloses execute, based on receiving a message that is generated by the at least one article of PPE in response to a PPE-handshake input received by (M R, [0042] The UI 104 may communicate with the device interface manager 202 to validate a login for the user, start discovery for PPE device, and pairing with the discovered PPE devices. Additionally, the device interface manager 202 may send an update to the UI 104 for the subscribed or paired devices, wherein the UI 104 may display the devices that have been added. 

Furthermore, as indicated above, Although M R discloses that each type of PPE devices (130), as their name indicates, includes unique physical characteristic, functional attribute or capabilities. 
But M R does not explicitly disclose at least one physical characteristic is utilized to generate the message. 
Lu, on the other hand, discloses a communication method, that is communicating (sending/receiving)  indication information between communication apparatus 70 and one or more user equipment 90 (e.g., Fig. 13). Lu further discloses characteristic information of the user equipment, wherein the characteristic information of the user equipment may include but is not limited to a handshake sequence and a unique device ID. See [0140 and 0238].
 At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the characteristic information of the user equipment of Lu in the equipment (PPE) of M R . Since the characteristic information of the user equipment may include but is not limited to a handshake sequence and a unique device ID a total time for sending acknowledgment frames to establish connection and communication with a target device (i.e. the device with a unique device ID)  will be reduced.  
Therefore, it would have been obvious to combine Lu with M R with Lu to obtain the invention as specified in claim 1.
   
As per claims 23 (Method), 25 (Device), 26 (Medium) and 27 (Apparatus), these claims correspond to system claim 1, thus, these claims are rejected under the similar citations given to system claim 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over M R et al in view of Lu et al and Debates et al (US 20160037563 A1).
  
Debates et al  (“Debates”)  is directed to a method facilitates establishment of wireless pairing connections between wireless electronic devices by: initiating, at a first device, a connection utility that enables the first device to establish a wireless connection with at least one second device;

As per claim 2, although M R disclose paring protocol in general. M R did not specifically recite the steps involved in a well-known protocol that is, paring devices through handshaking as the steps recited herein in claim 2. Debates discloses a method facilitates establishment of wireless pairing connections between wireless electronic devices by: initiating, at a first device, a connection utility that enables the first device to establish a wireless connection with at least one second device (Abstract). Furthermore,  as illustrated in a flowchart (method)  of Fig. 6,  the 
  

M R in view of Lu and Debates are analogous art because they are from the same field of endeavor, establishing connection and communication with wireless devices.    
At the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Debates that is, to complete the setup of the wireless connection with the selected second device as described in Debates with device paring of M R.  Thus, in response to a successful completion of the wireless connection following the user selection the wireless connection would be able to successfully established, Debates [0037].
Therefore, it would have been obvious to combine M R  in view of Lu with Debates to obtain the invention as specified in claim 2.

As per claim 3, M R  in view of Lu clearly illustrates several PPE devices in communication with mobile devise 120, Fig. 1. M R further discloses the UI 104 displaying PPE devices, Fig. 3 (Par. 0042).  However, M R does not mention displaying the graphical element of the PPE device as recited in claim 3.  Debates, on the other hand, discloses several identifying (attributes) information of a BT (Bluetooth) device including image or graphical representation representing a BT headset device 124 or 126). Debates further discloses displaying detected identifying information on a display of the first electronic device. The method then further includes, in response to receiving both the captured image and a user selection of a specific one of the identifying information: associating the captured image with the selected identifying information and forwarding the association to the WCA service 150 for processing (Debates, Par. 0038).
At the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Debates that is, displaying a graphic or visual representation of a BT accessory device with the UI of M R. 
By doing so, a device pairing environment in which a wireless connection assist (WCA) service 150 can be utilized to facilitate a short-range wireless connection between a first wireless device 102, such as a mobile phone, and a selected second device (e.g., Bluetooth (BT) headset (124 by utilizing an image of the selected second device (124) to identify the correct wireless connection setup and configuration (WCSC) instructions, (Debates, Par. 0020)
Therefore, it would have been obvious to combine M R in view of Lu with Debates to obtain the invention as specified in claim 3.
As per claim 4, M R in view of Lu and Debates discloses that the receiving an indication of user input to select the at least one graphical element that indicates the particular type of the at least one article of PPE; and in response to the indication of user input, transition from display of the first graphical user interface to display of a second graphical user interface that contemporaneously includes at least one identifier of the at least one article of PPE and a graphical element that indicates at least one time-based event ( In some embodiments, the device event manager 204 may communicate the alarm event information to the notification manager 208, along with a command to notify output devices, prompting the notification manager to generate a notification for output devices. In some embodiments, the notification manager 208 may send an update to the remote host communication manager 210, wherein the update contains the alarm event information. See M R at least in Par., 0043).

As per claim 5, M R in view of Lu and Debates discloses receiving an indication of user input that causes a transition from display of at least one of the first graphical user interface or another graphical user interface subsequently output for display after the first graphical user interface and to a second graphical user interface; in response to the indication of user input, transition from display of the at least one of the first graphical user interface or another graphical user interface subsequently output for display after the first graphical user interface and to display of the second user interface that is output for display initially in a pre-defined set of graphical user interfaces that are individually displayed in sequence, in response to successive indications of user inputs, to complete an inspection of the at least one article of PPE (The UI 104 may communicate with the device interface manager 202 to validate a login for the user, start discovery for PPE device, and pairing with the discovered PPE devices. Additionally, the device interface manager 202 may send an update to the UI 104 for the subscribed or paired devices, wherein the UI 104 may display the devices that have been added.   See M R Pars. 0042 and 0044).

As per claim 6, M R in view of Lu and Debates discloses receiving an indication of user input that causes a transition from display of the second graphical user interface to a third graphical user interface included in the pre-defined set of graphical user interfaces; in response to the indication of user input, transition from display of the second user interface to display of the third graphical user interface that includes an indication of an inspection irregularity and a graphical element selectable by an indication of user input to indicate the inspection irregularity (M R, [0045] When the data readings are above or below the preset limit at step 306, the method 100 may proceed to step 312, wherein the safety communicator application may read out an alarm situation, the mobile device may vibrate or otherwise alert the user, possibly via the UI, the mobile device may send an email or other message to one or more preconfigured identifier, and the mobile device may send the data to the cloud 340).

As per claim 7, M R in view of Lu and Debates discloses in response to receiving the indication of user input that indicates the inspection irregularity, store data that indicates an association between the inspection irregularity and the at least one article of PPE ( M R, [0045] When the data readings are above or below the preset limit at step 306, the method 100 may proceed to step 312, wherein the safety communicator application may read out an alarm situation, the mobile device may vibrate or otherwise alert the user, possibly via the UI, the mobile device may send an email or other message to one or more preconfigured identifier, and the mobile device may send the data to the cloud 340. Once the data is sent to the cloud 340, at step 314, the data may be analyzed by the cloud network. At step 316, the analyzed data may be saved in the cloud for future reference, such as for maintenance or audits. At step 318, the data may be sent to the central monitoring station).

As per claim 8, M R in view of Lu and Debates discloses receiving an indication of user input that causes a transition from display of the second graphical user interface to a third graphical user interface included in the pre-defined set of graphical user interfaces; in response to the indication of user input, transition from display of the second user interface to display of the third graphical user interface that indicates an instruction to perform an action at the at least one article of PPE; and receive, from the at least one article of PPE in response to performance of the action at the at least one article of PPE, a message (M R, [0027] The application may present or display information to the user via a user interface on the smartphone or connected to the smartphone (such as a smartwatch). The application may compile the information received from each of the PPE devices into a consistent format, making it easier to read and understand. The user may be able to input commands to the application, such as adjusting alarm limits and settings in the application, which may then be communicated from the smartphone to the PPE device(s). Also see Par. 0006).

As per claim 9, M R in view of Lu and Debates discloses performing at least one operation based at least in part on the message (the method comprising receiving, by the application, data read by one or more PPE device, alerting the user, via the UI, of the alarm status; and sending the data to the cloud network. See M R, at least Pars. 0005 and 0006, and 0008).

As per claim 10, M R in view of Lu and Debates discloses  in response to completion of successive indications of user inputs, determine that no inspection irregularities exist for the at least one article of PPE; and in response to the determination that no inspection irregularities exist for the at least one article of PPE, output a fourth graphical user interface that indicates information that is based at least in part on the determination that no inspection irregularities exist for the at least one article of PPE (M R, At step 306 it may be determined if the PPE readings are within a preset limit. When the data readings are determined to be within the preset limit at step 306, the method 300 may proceed to step 308, wherein the UI may display the data, and wherein the data may be transmitted to a central monitoring station. See M R, at least Pars. 0005 and 0044).

As per claim 11, M R in view of Lu and Debates discloses  in response to completion of successive indications of user inputs, determine that at least one inspection irregularity exists for the at least one article of PPE; and in response to the determination that at least one inspection irregularity exists for the at least one article of PPE, output a fourth graphical user M R, [0045] When the data readings are above or below the preset limit at step 306, the method 100 may proceed to step 312, wherein the safety communicator application may read out an alarm situation, the mobile device may vibrate or otherwise alert the user, possibly via the UI, the mobile device may send an email or other message to one or more preconfigured identifier, and the mobile device may send the data to the cloud 340).

As per claim 12, M R in view of Lu and Debates discloses that wherein the information that is based at least in part on the determination that at least one inspection irregularity exists for the at least one article of PPE includes remedial information usable by the particular user to remedy the at least one inspection irregularity (M R, [0027] The application may present or display information to the user via a user interface on the smartphone or connected to the smartphone (such as a smartwatch). The application may compile the information received from each of the PPE devices into a consistent format, making it easier to read and understand. The user may be able to input commands to the application, such as adjusting alarm limits and settings in the application, which may then be communicated from the smartphone to the PPE device(s).

As per claim 24, the claim is rejected under the same citations given to claim 2.

8.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over M R et al in view of Lu et al and Debates et al and Witwer et al (US 2009/0006894).
As per claim 13, M R in view of Lu  and Debates do not seem to teach the language of claim 13. 

Thus, the system and method of monitoring personal protective equipment of Witwer would be able to monitor/track and log the environmental conditions to which the individual has been subjected to facilitate maintenance and timely replacement of such equipment.
M R, Lu, Debates and Witwer are analogous art because they are from the same field of endeavor, communication with wireless devices (PPE).    
At the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Witwer that is, collect PPE configuration and usage data from each PPE user communication unit, into the M R in view of Lu and Debates because by doing so the safety or operation status of each PPE would be tracked and/or monitored.
Therefore, it would have been obvious to combine M R in view of Lu  and Debates and  further in view of Witwer to obtain the invention as specified in claim 13. 
 


As per claim 15, M R in view of Lu and Debates and Witwer disclose that wherein the one or more instances of quantitative data comprise one or more of numerical statistics or graphical representations of the numerical statistics (Witwer, Par. 0027).
 

CONCLUSION

9	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 20180109740 A1
TITLE:
 	THERMAL IMAGING SYSTEM
   A portable signaling device includes an infrared (IR) emitter held by housing that emits pulses of IR radiation. Processors are operably connected to the IR emitter and sensors monitor the operations of the wearer which receive data parameters from the sensors allowing the processors to generate a status message based on the data parameters that are received. This status message represents the operating status of the wearer, which the IR emitter transmits by emitting pulse sequences of IR radiation that are configured to be received by an IR detector. 

US 8844007 B2 
TITLE:
 Systems and methods for processing and transmitting sensor data


10.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
 
11.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/           Primary Examiner, Art Unit 2173